Citation Nr: 0916521	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from April 1953 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no probative evidence linking the Veteran's PTSD 
to a verified inservice stressor.  

2.  Residuals of a right shoulder injury, to include 
osteoarthritis, were not exhibited within one year of service 
discharge; and there is no competent evidence that links the 
Veteran's current disabilities of post traumatic impingement 
syndrome or osteoarthritis of the right shoulder to his 
active service.  

3.  Residuals of a right knee injury, to include 
osteoarthritis, were not exhibited within one year of service 
discharge; and there is no competent evidence that links the 
Veteran's current disability of osteoarthritis of the right 
knee to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).  

2.  Residuals of a right shoulder injury, to include post 
traumatic impingement syndrome and osteoarthritis were not 
incurred in or aggravated by service and osteoarthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

3.  Residuals of a right knee injury were not incurred in or 
aggravated by service and osteoarthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.



VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in April 2005, 
July 2005, and August 2005) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in April 2008.  

In this case, because each of the requirements of a VCAA 
notice has been fully satisfied, there is no error.  Here, 
the claimant is not prejudiced by the Board's consideration 
of his claim as VA has already met all notice and duty to 
assist obligations to the appellant under the VCAA.  In 
essence, he has been notified as to the laws and regulations 
governing service connection claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the Veteran that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

As to the duty to assist, VA must also make reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

All post-service records identified by the Veteran have been 
obtained.  It is noted that he served in the US Army during 
the Korean War Era.  The Veteran has been notified that his 
service treatment records (STRs) were destroyed in 1973 at 
the fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  As a result of the fire, none of the 
Veteran's STRs are available for review.  In cases where the 
Veteran's STRs are unavailable through no fault of the 
claimant there is a "heightened duty" to assist the Veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by STRs, but may be established by cognizable 
evidence from other medical and lay sources.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  The United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has further held that the "duty to assist" the appellant 
includes advising him that, even though service records were 
not available, alternate proof to support the claim will be 
considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is clear from the 
various notifications provided to the Veteran that he has 
been advised of the alternative evidence that may be 
submitted.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the Veteran 
underwent such examinations in 2005 and the results of such 
have been included in the claims folder for review.

Moreover, the appellant and his representative have proffered 
documents and statements in support of the Veteran's claims.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate his assertions.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the Veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  When an 
appellant is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.304(d)(f) (2008).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

PTSD

Essentially, the Veteran contends that he currently has PTSD 
as a result of his military service.  In various statements 
of record, to include a PTSD questionnaire in April 2005, he 
states that a "slick boy" broke into his tent in a robbery 
attempt and was shot and killed.  He fell near the Veteran's 
bed.  (Note: In an April 2009 statement, his service 
representative reports that "slicky boys" were highlighted 
in a Time magazine article in 1958 as being robbers that 
caused problems for the U.S. Army during the war in Korea.)  
The Veteran also recalls an incident when two men on patrol 
duty were shot at by the enemy.  One was wounded and one was 
killed.  At the time of VA examination in July 2005, he said 
that he was shot at on a daily basis.  He also reported that 
in his inservice duty with a motor transport unit, he 
participated in a number of firefights with bandits who 
attempted to highjack the supply trucks.  A friend of his was 
killed by a sniper and died in his arms.  At the time of the 
2005 questionnaire, he said that he did not recall what unit 
he was assigned to.  It is his contention that these 
inservice stressors resulted in his currently diagnosed PTSD.

As already noted, the Veteran's service records are 
essentially unavailable.  It is noted that there is one 
service document which reflects his active service dates.  

The first indications of a PTSD diagnosis are shown in 
private treatment records dated in April 2005.  VA 
psychiatric examination in July 2005 also diagnosed PTSD.  
The stressors as related above were noted.  In a July 2006 
statement, the Veteran's brother attested to the fact that 
the Veteran returned from Korea with nightmares of his time 
overseas.  

During the development of the Veteran's claim, the RO 
contacted Veterans Rating Service Representatives.  Formal 
findings were made in the form of Memorandums in April 2006.  
One Memorandum attested to the unavailability of the 
Veteran's service records.  Another determined that the 
information required to verify the stressful events described 
by the Veteran were insufficient to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC).  It was 
specifically noted that the Veteran reported that after 50 
years he could not remember names, dates, or places of 
incidents.  

Having reviewed the evidence of record and the applicable 
law, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD.

While the Veteran has been diagnosed with PTSD, as evidenced 
by records from 2004 and 2005, he has not provided a 
stressful inservice event which could be substantiated and 
which could then be associated with his PTSD diagnosis.  It 
is noted that in April 2006, the RO was informed him that 
there was insufficient information with which to confirm his 
alleged inservice stressors.  It is also noted that in a 
subsequently submitted statement in 2006, he continued to 
attest to the stressors as before without providing any 
additional detailed information which might allow for 
verification.  

The Board is cognizant of its responsibilities in cases in 
which records in the custody of the government are allegedly 
missing.  See O'Hare, 1 Vet. App. at 367.  The Board's 
analysis was undertaken with this heightened duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran, who is not found to have engaged in combat with 
the enemy (upon VA audio exam in 2005, he said that he was in 
a Motor Transport Unit that drove supplies to the front 
lines) and whose account is not accorded the "combat 
presumption" throughout the adjudication of the claim, has 
not provided stressors that have been verified or are 
otherwise verifiable.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

To the extent that the Veteran's PTSD diagnoses in 2004 and 
2005 are based upon the claimed inservice stressors, the 
Veteran has not provided a rendition of inservice events 
which could be substantiated by the record, and the diagnoses 
are therefore without factual foundation.

The Veteran asserts that he has PTSD as the result of 
inservice stressful experiences.  However, his self-reports 
as to his having PTSD that was manifested as a result of his 
period of active service is not competent medical evidence.  
As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

There is no current PTSD diagnosis based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As the medical evidence diagnosing 
PTSD is not based on verified stressors, the diagnosis has no 
factual support.  Therefore, the preponderance of the 
evidence is against the Veteran's claim, and the appeal must 
be denied.

Residuals of Injury to the Right Shoulder and Right Knee

In various statements of record, the Veteran asserts that 
while on a food run during service in the rain, he fell with 
all of his gear on and injured his right shoulder and right 
knee.  He recalls that he was treated at a field medical 
center.  He was given a shot and some pills.  He argues that 
his current shoulder and knee problems are associated with 
this inservice injury.  

As already noted, the claimant's STRs are unavailable.  Post 
service private records show that he was treated in 1974 for 
a torn right knee medial meniscus.  He underwent a right knee 
arthrotomy and medial meniscectomy in September of that year.  
In giving his medical history, the Veteran stated that the 
only previous injury to the knee had occurred several years 
earlier while "at work."  

When orthopedically examined by VA in July 2005, the claimant 
gave a history of initially injuring his shoulder and knee 
during service in the fall as related above.  It was noted 
that his STRs were fire-related (and unavailable for review).  
Examination, to include X-rays, resulted in diagnoses of 
right knee injury "service-connected" and status post 
arthroscopic surgery done in 1977; residual posttraumatic 
degenerative changes in the right knee; right shoulder trauma 
"service-connected" in 1954; residual posttraumatic 
impingement syndrome and mild degenerative changes.  

Clearly, to the Board, the VA examiner's opinions following 
evaluation in 2005 were based a medical history as related by 
the Veteran.  The examiner specifically noted that the STRs 
that could verify this injury were unavailable.  The Board 
does not consider the opinions in support of the Veteran's 
claims as probative of the matters at hand for the following 
reasons.  It is significant that the VA doctor's opinion as 
to history was based solely upon statements made by the 
Veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Again, it is pointed out that the Board is cognizant of its 
responsibilities in cases in which records in the custody of 
the government are allegedly missing.  See O'Hare, 1 Vet. 
App. at 367.  The Board's analysis was undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

As to the Veteran's claims of service connection for right 
shoulder and right knee residuals, what the Board finds most 
probative is the fact that when seen in 1974 for right knee 
problems, he specifically did not give a history of injuring 
his knee during service.  He only mentioned a post service 
knee injury that occurred "at work."  The fact that the 
first mention of inservice injury to the shoulder and right 
knee was over 50 years after the alleged injury is certainly 
a fact for consideration.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Accordingly, there is no competent medical evidence of record 
linking the Veteran's current right shoulder and right knee 
conditions, to include osteoarthritis, to service or to any 
incident of service, despite his assertions that such causal 
relationships exist.  As there is no competent evidence which 
provides the required nexus between military service and the 
issues on appeal, the preponderance of the evidence on file 
is against the Veteran's claims, and service connection for 
right shoulder and right knee conditions, to include 
osteoarthritis, are not warranted.  

The Veteran's contentions as to the etiology of these 
conditions have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of a right 
shoulder injury is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.  


REMAND

The Veteran alleges his current hearing loss and tinnitus are 
related to inservice noise exposure.  VA audiometric 
evaluations were conducted in July and August 2005.  In July 
2005, he alleged inservice duty with a motor transport to 
drive supplies to the front lines.  He reported that he was 
in a number of firefights with bandits who attempted to 
highjack the supply trucks.  At the VA examination, he also 
stated that post service, he worked as a "rigger" and did 
not wear ear protection.  Both examiners noted bilateral 
sensorineural hearing loss and bilateral tinnitus.  One 
examiner noted that the Veteran had "a definite history of 
exposure to noise during the service."  

Again, the Veteran's STRs are not available due to a fire-
related incident and therefore the Board is under a 
heightened obligation to assist him with his claim.  See 
generally O'Hare, 1 Vet. App. at 367.

It is not confirmed by a service documents that the Veteran 
was exposed to noise trauma in the military.  However, it is 
conceded that it was likely that he was exposed to such.  
There is report that suggests that he had significant post 
service occupational noise trauma as a "rigger."

Although there is some evidence indicating the Veteran's 
military noise exposure is pertinent medical history, there 
is also report of possible post service exposure.  The Board 
concludes there is insufficient evidence to decide the case.  
Accordingly, a VA examination is indicated.  

With regards to the Veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for another VA 
audiological examination for the claimed 
conditions of bilateral sensorineural 
hearing loss and tinnitus to clarify the 
Veteran's diagnoses and likely etiology.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

The examiner should indicate whether the 
Veteran currently has bilateral 
sensorineural hearing loss and/or 
tinnitus, and, if so, whether any such 
audiological disorder is at least as 
likely as not related to his military 
service versus possible post-military 
occupational noise exposure.  



It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided reconciling all conflicting 
medical evidence regarding the Veteran's 
diagnoses and etiology, to include the 
2005 audiological reports which do not 
comment on the amount on the Veteran's 
post service occupation that involved 
noise exposure, or the fact that the 
Veteran is not medically shown to have 
hearing loss or tinnitus until over 50 
years after service.  

2.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide him and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


